DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 7/14/2021. Claim 8 was cancelled. Claims 1-7 and 9-18 are now pending in the application. 
2.	The previous objections of claims 1-18 are withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 1:
A freshener for spaces and objects, comprising 

a plurality of capsules which contain a fragrant substance, wherein, when a single capsule breaks from force applied onto the capsule, the fragrance of the fragrant substance is released into the space and 

wherein the freshener for spaces and objects provides a longer lasting freshness, as the fragrance is protected in each capsule as long as the capsule remains intact.

 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heltovics et al. (US PG Pub 2007/0037732 A1).
The disclosure of Heltovics et al. is adequately set forth on pages 4 – 5 of the Office Action dated 5/5/2021 and is incorporated herein by reference.
Regarding claim 1, Heltovics et al. teach a composition comprising a fragrance wherein capsules entrap the fragrance (claim 1), wherein the composition is applied to a substrate (Abstract) thereby reading on the ‘freshener for spaces and objects’, wherein when the perfume and the entrapment material (capsules) are applied to a substrate, the capsule breaks down resulting in release of the perfume [0011] and wherein the fragrance can be refreshed over time, either naturally or deliberately, to release periodic and unexpected blooms of one or several fragrance characters [0012], thereby reading on the provides a longer lasting freshness, as the fragrance is protected in each capsule as long as the said capsule remains intact as required by the instant claim, and wherein a bloom can be achieved naturally be seating or rubbing the substrate or the like [0097] thereby reading on the “breaks from force applied onto the capsule” as required by the instant claim.
	Regarding claims 2-3, Heltovics et al. teach the composition contains water [0084], acrylic copolymers [0067] thereby reading on the viscosity modifier, sodium chloride [0085] and a preservative [0085].
	Regarding claims 4-6, Heltovics et al. teach the capsules are nanocapsules (Abstract, claim 23) and further teach methods of nanoencapsulation and microencapsulation [0062-0064].
	Regarding claims 12-15, Heltovics et al. teach that when the composition is applied to a substrate an association exists between the perfume raw materials and the entrapment material such that the evaporation of the perfume raw materials is delayed. Over time, this association breaks down 
As such, the composition of Heltovics et al. having a bloom after seating or with rubbing on the capsule reads on the “application of the force onto the capsule, the membrane of the fragrance capsule breaks and the fragrance is release at once” and “instantaneous release” as required by instant claims 12 and 14-15 and further reads on the “application of the force onto the capsule, the membrane of the fragrance capsule cracks and releases the initial noticeable amount of fragrance” as required by instant claim 13. Heltovics et al. teach the association of the capsule with the fragrance breaks down over time thereby reading on the “continues to release the fragrance over a certain period of time up to several months” and “prolonged action/fragrance release” as required by instant claims 13-15. The rubbing as taught by Heltovics et al. reads on the “activated by touch” as required by instant claim 15.    
Regarding claim 16, Heltovics et al. teach the composition is applied to a substrate (Abstract) thereby reading on the fabric and textile as required by the instant claim.
Regarding claim 17, Heltovics et al. teach spraying [0086].
.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heltovics et al. (US PG Pub 2007/0037732 A1) in view of Warr et al. (US PG Pub 2008/0234173 A1).
	Regarding claims 7 and 9-11, Heltovics et al. teach the freshener for spaces and objects according to claim 1 as set forth above and incorporated herein by reference. Heltovics et al. teach preservatives such as benzyl alcohol, among others [0085].
Heltovics et al. do not teach the particular preservatives as required by the instant claims.
Warr et al. teach preservative compositions, wherein the preservatives are used in fragranced capsules (claim 1, [0151]), wherein the preservatives include benzyl alcohol, 1,3-bis-(hydroxymethyl)-5,5-dimethylimidazolidine, formaldehyde, benzisothiazolinone, 5-chloro-2-methylisothiazol-3(2H)-one, 2-methyl-isothiazol-3(2H)-one and mixtures thereof (claims 1-4). Warr et al. offer the motivation of using these preferred preservatives due to their ability to protect the product against contamination long term [0004]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the preservatives of Warr et al. in the freshener of Heltovics et al., thereby arriving at the claimed invention.
Response to Arguments
8.	Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. Regarding the rejections over Heltovics et al., Applicant states “the capsules of Heltovics are designed to slowly break down over time and are not designed to break from force applied to them as required by the currently amended claims.” In response, attention is drawn to the disclosure of Heltovics, as set forth in the rejection above, wherein Heltovics et al. teach a bloom can be achieved naturally be seating or rubbing the substrate or the like [0097] thereby reading on the “breaks from force applied onto the capsule” as required by the instant claim. It is for these reasons that Applicant’s arguments are not found to be persuasive.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763